Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 1st day of March 2004, by and between CARDINAL FINANCIAL CORPORATION
(“Cardinal”) and Kim C. Liddell (“you” and all similar references)
(collectively, the “parties”).

INTRODUCTION

WHEREAS, Cardinal has retained you to provide services in an executive capacity;
and

WHEREAS, the parties desire to memorialize the terms and conditions of your
continuing employment.

NOW THEREFORE, in consideration of the promises and obligations by and between
the parties under this Agreement, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

TERMS

1.             Employment. By accepting employment with Cardinal, you agree:

(a)          to devote your professional time, best efforts, attention and
energies to Cardinal’s business and to perform any and all work assigned to you
by Cardinal faithfully and at such times and places as Cardinal designates;

(b)         that your employment is terminable “at will” meaning that either
party may terminate your employment relationship with Cardinal at any time,
subject to the terms and conditions set forth in Section 4 of this Agreement.

2.             Compensation and Benefits.

(a)          Upon the commencement of your employment, Cardinal will pay you a
base salary, less required and authorized withholding and deductions, payable in
installments in accordance with its normal payroll practices. From time to time,
Cardinal may adjust your salary and other compensation in its discretion.

(b)         During your employment, you will be eligible to receive, in
Cardinal’s discretion, an annual performance bonus, stock option grant and to
participate in any employee compensation or benefits plan (including group
medical and 401(k)). Cardinal may amend or discontinue any of its plans,
programs, policies and procedures at any time for any or no reason with or
without notice.

(c)          Your initial compensation and benefits are outlined in the offer
letter dated March 1, 2004, attached hereto.

3.                                    Covenants. You understand that Cardinal
has invested, and will continue to invest, significant resources in your
training and development. You further understand that Cardinal’s “business”
includes the performance and rendering of banking and/or financial services.
Therefore, in light of these understandings you agree to the following
obligations which are reasonably designed to protect Cardinal’s legitimate
business

1


--------------------------------------------------------------------------------




                                                interests without unreasonably
restricting your ability to seek or obtain employment after your employment with
Cardinal terminates for any reason.

3.1         Prohibition on Competition. During the term of this Agreement, and
for a period of six (6) months from the date you are terminated for Cause or
your Voluntary Termination, you shall not render or perform competing banking
and/or financial services within twenty-five (25) miles from your office or
Cardinal’s corporate headquarters. This provision shall not be construed to
prevent you from obtaining employment in the banking and/or financial services
industries provided your new endeavor does not violate the above-stated
prohibition.

3.2         Covenant Not to Solicit Clients or Prospective Clients. During the
term of this Agreement, and for a period of six (6) months from the date you are
terminated for Cause or your Voluntary Termination, you agree not to contact any
client or prospective client of Cardinal with whom you have had any contact on
behalf of Cardinal to perform or render banking and/or financial services. This
provision shall not be construed to prevent you from contacting clients with
whom you have not had any contact during the term or this Agreement.

3.3         Restriction on the Solicitation of Cardinal’s Employees. During the
term of this Agreement and for a period of six (6) months from the date of you
are terminated for Cause or your Voluntary Termination, you agree not to attempt
to induce any Cardinal employee to terminate his or her employment, or to seek
or accept any employment with any other business entity that performs banking
and/or financial services.

(a)           For the purpose of this Agreement, “Client” means any entity for
which Cardinal has performed banking and/or financial services within the twelve
months from your termination date. “Prospective Client” means any entity that is
not a Client but with respect to whom, within twelve (12) months from your
termination date, you conducted, prepared, submitted (or assisted or supervised
such conduct) any client development work product or marketing efforts on behalf
of Cardinal.

(b)          In the event that any term set forth above (including, but not
limited to, the duration of the restraint or the geographic scope) is deemed
unreasonable by a court of competent jurisdiction or an arbitration tribunal,
the parties agree that the unreasonable term may be modified or reduced in
accordance with the applicable law.

(c)           You understand that damages Cardinal will suffer as a result of
your breach of any provision of Section 3 of this Agreement are impossible to
reasonably calculate and may irreparably harm Cardinal. Nothing in this
Agreement shall be construed to prevent Cardinal from seeking any form of
injunctive relief to enforce any provision of this Agreement.

4.                                    Termination of Employment Relationship.
Your employment is terminable at will. That means that your employment
relationship with Cardinal may be terminated by either party at any time, for
any reason or no reason at all, subject to the notice provision addressed below.

2


--------------------------------------------------------------------------------




(a)          Cardinal may terminate your employment for Cause effective
immediately upon written notice. In the event that Cardinal terminates your
employment for Cause, you will be entitled to earned and unpaid base salary and
payment for any earned and unused vacation days through the last day of your
employment.

For the purpose of this Agreement, “Cause” means any of the following conduct by
you:  (i) embezzlement, misappropriation of corporate funds or other material
acts of dishonesty; (ii) commission or conviction of any felony or entry of a
plea of guilty or nolo contendere to any felony; (iii) material failure to
adhere to Cardinal’s corporate codes, policies or procedures;
(iv) insubordination or any act of gross misconduct; or (v) of any applicable
regulatory authority revokes the necessary approvals for you to serve as an
Executive with Cardinal.

(b)         Cardinal may also terminate your employment other than for Cause, or
for no reason, effective upon written notice or any later date, if specified in
the Notice.

(i)                                     If Cardinal terminates you pursuant to
this Section 4(b) you will be entitled to all earned and unpaid base salary
through your last day of employment, subject to the provisions set forth in
4(b)(ii). Furthermore, Cardinal will pay you six (6) months salary (over the
course of those six (6) months), less required and authorized withholding and
deductions. Additionally, Cardinal will continue your group health and dental
insurance benefits over the course of those six (6) months.

(ii)                                  If Cardinal terminates you pursuant to
Section 4(b) within twelve (12) months after the Effective Date of a Change in
Control, Cardinal shall pay you, exclusively and in lieu of the benefits which
otherwise would have been payable under this Agreement, eighteen (18) months
salary, in one lump sum payment, less required and authorized withholdings and
deductions. The lump sum payment shall be made by Cardinal within thirty (30)
days from your last day of employment. Additionally, Cardinal will continue your
group health and dental insurance benefits over the course of those eighteen
(18) months.

(c)          You may Voluntarily Terminate your employment with Cardinal upon
thirty (30) days prior written notice directed to Cardinal’s President and Chief
Executive Officer (“CEO”). The President and CEO, in his sole capacity may waive
this notice requirement.

(d)         Regardless of the basis of your termination of employment, you agree
to provide all assistance requested by Cardinal in transitioning your duties,
responsibilities client and other Cardinal relationships to other Cardinal
personnel, both during your employment and after you termination or resignation.

5.                                    Change in Control. Notwithstanding the
terms and conditions set forth in Section 4 of this Agreement, in the event of a
Change in Control you may elect to Voluntarily Terminate your employment
pursuant to Section 5 of this Agreement upon thirty (30) days prior written
notice, if such notice in received by Cardinal no sooner than ten (10) months
after the Effective Date of the Change of Control and no later than twelve (12)
months after the Effective Date of the Change in Control.

3


--------------------------------------------------------------------------------




(a)           If you voluntarily terminate your employment with Cardinal
pursuant to Section 5 of this Agreement, Cardinal shall pay you, exclusively and
in lieu of the benefits which otherwise would have been payable under this
Agreement, eighteen (18) months salary, in one lump sum payment, less required
and authorized withholdings and deductions. The lump sum payment shall be made
by Cardinal within thirty (30) days from your last day of employment.
Additionally, Cardinal will continue your group health and dental insurance
benefits over the course of those eighteen (18) months.

(b)          For the purpose of this Agreement, “Change in Control” means a
merger or consolidation in which (i) Cardinal is a constituent party, or (ii) a
Company Subsidiary is a constituent party and Cardinal issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving Cardinal or a Company Subsidiary in which the holders
of capital stock of Cardinal immediately prior to such merger or consolidation
continue to hold immediately following such merger or consolidation more than
fifty (50) percent by voting power of the capital stock of or ownership interest
in (A) the surviving or resulting entity or (B) if the surviving or resulting
entity is a wholly owned subsidiary of another entity immediately following such
merger or consolidation, the parent entity of such surviving or resulting
entity. “Change in Control” may also mean the sale, in a single transaction or
series of related transactions, (i) by Cardinal of all or substantially all the
assets of Cardinal (except where such sale is to a wholly owned subsidiary of
the Company), or (ii) by the stockholders of Cardinal of more that fifty (50)
percent by voting power of the then-outstanding capital stock of Cardinal.
Finally, a “Change in Control” may constitute the occurrence of any agreement,
happening or device, which has substantially the same effect on the control of
Cardinal as any of the foregoing.

(c)           For the purpose of this Agreement, “Effective Date” means the
close of business on the date on which a “Change in Control” occurs.

6.                                    Assignment and Survival. The rights and
obligations of Cardinal under this Agreement shall inure to the benefit of, and
shall be binding upon, the successors and assigns Cardinal. Your rights and
obligations are personal, and may not be assigned or delegated without the
Company’s proper written consent. The Agreement shall continue despite any
liquidation or dissolution of Cardinal.

7.                                    Severability. If any provision of this
Agreement is held invalid or unenforceable for any reason, the invalidity shall
not nullify the validity of the remaining provisions of this Agreement. If any
provision of this Agreement is determined by a court or arbitration tribunal to
be overly broad in duration, geographical coverage or scope, or unenforceable
for any other reason, such provision will be narrowed so that it will be
enforced as much as permitted by law.

8.                                    Choice of Law. This Agreement shall be
governed by the laws of the Commonwealth of Virginia. You and Cardinal consent
to the jurisdiction and venue of any state or federal court in the Commonwealth
of Virginia and agree that any permitted lawsuit may be brought to such courts
or other court of competent jurisdiction. Each party hereby waives, releases and
agrees not to assert, and agrees to cause its affiliates to waive, release and
not assert, any rights such party or its affiliates may have under any foreign

4


--------------------------------------------------------------------------------




                                                law or regulation that would be
inconsistent with the terms of this Agreement as governed by Virginia law.

9.                                    Waiver. Any party’s waiver of any other
party’s breach of any provision of this Agreement shall not waive any other
right or any future breaches of the same or any other provision. The CEO may, in
his or her sole discretion, waive in writing any provision of this Agreement.

10.                             Notices. Any notices, requests, demands, or
other communications provided for in this Agreement shall be in writing and
shall be given either manually or by registered or certified mail. Either party
may, by written notice to the other party, change their address for receipt of
such notice.

If to the Company:

Bernard H. Clineburg

Chairman, President and CEO

Cardinal Financial Corporation

8270 Greensboro Drive

Suite 500

McLean, VA 22102

If to the Employee:

Kim C. Liddell

11704 Lariat Lane

Oakton, VA 22124

11.                             Entire Agreement. This Agreement is the entire
agreement between you and Cardinal regarding these matters and supersedes any
verbal and written agreements on such matters. This Agreement may be modified
only by written agreement signed by you and the CEO or his or her express
designee. All Section headings are for convenience only and do not modify or
restrict any of this Agreement’s terms.

12.                             Counterparts. For convenience of the parties,
the Agreement may be executed in one or more counterparts, each of which shall
be deemed an original for all parties.

13.                             Probation Period. The parties hereto acknowledge
that this Agreement is subject to a ninety (90) day probation period. Either
party may cancel this Agreement at any time during the first ninety (90) days of
this Agreement, with no further obligation, upon providing written notice to the
other party.

The parties state that they have read, understood and agree to be bound by the
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:

5


--------------------------------------------------------------------------------




 

CARDINAL FINANCIAL CORPORATION

 

EMPLOYEE

 

 

 

 

By:

 

 

 

 

 

 

(Signature)

Its:

 

 

 

 

(Title)

 

(Print Employee’s Full Name)

Dated:

 

 

Dated:

 

 

6


--------------------------------------------------------------------------------